FLINT TELECOM GROUP ACQUIRES U.S. SUBSIDIARIES OF CHINA VOICE HOLDING CORP. Provides operational infrastructure and strengthens management team to further leverage Flint’s network, products and enhanced services platform Boca Raton, FL—January 29, 2009—Flint Telecom Group, Inc. (OTCBB:FLTT), announced today that it has acquired sixU.S. subsidiaries of China Voice Holding Corp. (CHVC) thatprovidedistribution of prepaid calling cards within in the U.S.The acquisition provides Flint Telecom with the operational infrastructure and U.S. based management team to further leverage the Company’s current network, products and enhanced services platform. Flint Telecom Group’s CEO, Vincent Browne, said, “The annualized revenue of the combinedgroup is already approaching $100M, and after we drive Flint Telecom’s products, services and relationships into the newly acquired subsidiaries, we expect to be profitable on completion of their full integration into the group. In addition to CHVC’s established distribution channels, we believe that we now have a very solid management team to take our Company to the next level and to seek arelisting on the American Stock Exchange, now called the NYSE Alternext Exchange,as soon as possible.” Browne further added, “From a product and service distribution standpoint, we are very excited that this acquisition also provides us a direct channel for Flint to market its existing digital phone services to over 1,200 independent U.S. cable companies with over 16,000,000 current subscribers across the United States. We are also focused on enhancing our Wireless Services and IP convergence offerings to drive into the new distribution channels now available to us. On completion of the integration of the subsidiaries we will focus on completing further acquisitions from an existing pipeline of M&A opportunitiesthat are expected to provide additional product enhancements,operational efficiencies and positive income streams.” Key Executives joining Flint Telecom as a result of the acquisitions are CHVC’s President and CEO, Bill Burbank who will become Flint Telecom’s President,COO and Board Member, Jose Ferrer, CHVC’s COO becomes EVP of Business Development and John Iacovelli, CHVC’s CIO will take up the role of CTO. Forbes.com recently indentified the “Three Technologies You Need in 2009” as Voice over Internet Protocol (VoIP), New Mobility Applications and Low-priced Smartphones.
